INCREASING LENDER AGREEMENT

THIS INCREASING LENDER AGREEMENT, dated as of November 1, 2013 (this “Increasing
Lender Agreement”), is made by the Lenders party hereto (each an “Increasing
Lender”) pursuant to Section 2.15 of the Credit Agreement.

RECITALS

WHEREAS, Piedmont Natural Gas Company, Inc., a North Carolina corporation (the
“Borrower”), is a party to that certain Amended and Restated Credit Agreement,
dated as of October 1, 2012, among the Borrower, the lenders from time to time
party thereto (including the Increasing Lenders, collectively, the “Lenders”)
and Wells Fargo Bank, National Association, as the administrative agent (the
“Administrative Agent”) (as amended, restated, amended and restated or otherwise
supplemented or modified, the “Credit Agreement”; capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement); and

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower has
requested an increase in the Aggregate Commitments, and each Increasing Lender
has agreed to increase its Commitment under the Credit Agreement pursuant to the
terms thereof and upon the Borrower’s satisfaction of all conditions set forth
in Section 2.15 of the Credit Agreement as of the date hereof (the “Increase
Effective Date”), so that the total Aggregate Commitments on the Increase
Effective Date shall be $850,000,000.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged:

1. As of the Increase Effective Date, each Increasing Lender acknowledges,
agrees and confirms, by its execution of, and after giving effect to, this
Increasing Lender Agreement, its Commitment and Applicable Percentage shall be
as set forth on Schedule 2.01 hereto, which hereby replaces existing
Schedule 2.01 of the Credit Agreement in its entirety.

2. As of the Increase Effective Date, the outstanding Revolving Loans and
Applicable Percentages of Swing Line Loans and L/C Obligations will be
reallocated by the Administrative Agent among the Lenders in accordance with
their revised Applicable Percentages (and such Lenders agree to make all
payments and adjustments necessary to effect such reallocation and the Borrower
shall pay any and all costs required pursuant to Section 3.05 of the Credit
Agreement in connection with such reallocation as if such reallocation were a
repayment).

3. As of the Increase Effective Date, the Administrative Agent shall have
received an upfront fee payable to each Lender party hereto as set forth in that
certain Engagement Letter dated as of October 9, 2013 (the “Engagement Letter”)
between the Borrower and Wells Fargo Securities, LLC, and all other fees and
expenses set forth in the Engagement Letter that are payable on or before the
Closing Date as defined therein (including the fees and expenses of counsel to
the Administrative Agent).

4. This Increasing Lender Agreement shall (a) be deemed to be a Loan Document,
and (b) be governed by all the terms and provisions of the Credit Agreement,
which terms are incorporated herein by reference, are ratified and confirmed as
a valid and binding agreement of each Increasing Lender enforceable against such
Increasing Lender.

5. This Increasing Lender Agreement may be executed in as many counterparts as
necessary or convenient by one or more parties hereto as a facsimile, telecopy,
pdf or other reproduction, and an executed copy of this Increasing Lender
Agreement may be delivered by one or more parties hereto by facsimile, e-mail or
other electronic transmission pursuant to which the signature of or on behalf of
such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes.

6. THIS INCREASING LENDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA.

IN WITNESS WHEREOF, the undersigned Increasing Lender has caused this Increasing
Lender Agreement to be duly executed and delivered as of the date first above
written.

INCREASING LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: /s Allison Newman
Name: Allison Newman
Title: Director


BANK OF AMERICA, N.A., as a Lender

By: /s Scott K. Mitchell
Name: Scott K. Mitchell
Title: Senior Vice President


BRANCH BANKING AND TRUST COMPANY, as a Lender

By /s Stuart M. Jones
Name: Stuart M. Jones
Title: Senior Vice President

JPMORGAN CHASE BANK, N.A., as a Lender

By: /s Helen D. Davis
Name: Helen D. Davis
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Lender

By: /s Dale A. Stein
Name: Dale A. Stein
Title: Senior Vice President


U.S. BANK NATIONAL ASSOCIATION, as a Lender

By: /s Paul Vastola
Name: Paul Vastola
Title: SVP


ROYAL BANK OF CANADA, as a Lender

By: /s Rahul D. Shah
Name: Rahul D. Shah
Title: Authorized Signatory



Acknowledge and accepted as of
the date first written above:

PIEDMONT NATURAL GAS COMPANY,
as the Borrower

By: /s Robert O. Pritchard
Name: Robert O. Pritchard
Title: Vice President, Treasurer and Chief Risk Officer


Acknowledge and accepted as of
the date first written above:

WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Administrative Agent

By: /s Allison Newman
Name: Allison Newman
Title: Director


Schedule 2.01

COMMITMENT AND APPLICABLE PERCENTAGE

